USCA11 Case: 22-10255      Date Filed: 09/07/2022      Page: 1 of 6




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 22-10255
                    Non-Argument Calendar
                   ____________________

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC,
A Tennessee professional services corporation,

                                                 Plaintiff-Appellant,
versus
L. FRANK CHOPIN,
Individually and as guardian of Kathleen DuRoss Ford,

                                            Defendant-Appellee.
USCA11 Case: 22-10255         Date Filed: 09/07/2022     Page: 2 of 6




2                       Opinion of the Court                 22-10255

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 9:20-cv-81502-AMC
                    ____________________

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Baker, Donelson, Bearman, Caldwell & Berkowitz (“Baker
Donelson”) appeals the dismissal of its declaratory judgment action
to establish that it is entitled to recover $140,733.94 from the Estate
of Kathleen DuRoss Ford. Baker Donelson argues that the district
court erred when it dismissed the action for lack of jurisdiction un-
der the probate exception to diversity jurisdiction.
       Baker Donelson was retained by Kathleen DuRoss Ford’s
daughter, Deborah DuRoss Guibord, to bring a state guardianship
proceeding that sought to find her mother incapacitated and insti-
tute a guardianship. The guardianship court ultimately found Mrs.
Ford incapacitated but appointed L. Frank Chopin as guardian,
which Ms. Guibord opposed and she appealed the appointment.
Ms. Guibord filed a request with the guardianship court for a for-
mal determination of entitlement to fees and costs for her counsel.
The court stayed consideration of the request until the conclusion
of the pending appeal. Baker Donelson then filed a statement of
claim in the pending probate proceedings. Mr. Chopin filed an
USCA11 Case: 22-10255          Date Filed: 09/07/2022      Page: 3 of 6




22-10255                Opinion of the Court                           3

objection, asserting that Baker Donelson must bring an independ-
ent action in order to preserve the claim. In response, Baker Do-
nelson brought this action, which the district court dismissed for
lack of subject matter jurisdiction upon Mr. Chopin’s motion. The
district court concluded that the matter was subject to the probate
exception to diversity jurisdiction.
       We review dismissal of a complaint by the district court for
lack of subject matter jurisdiction de novo. Nicholson v. Shafe, 558
F.3d 1266, 1270 (11th Cir. 2009).
        District courts typically have jurisdiction to hear civil actions
that satisfy both diversity and amount-in-controversy require-
ments set forth in 28 U.S.C. § 1332. The probate exception to ju-
risdiction is court created and limited in scope. It applies to cases
where the resolution would require a federal court to (1) probate
or annul a will, (2) administer an estate, or (3) “dispose of property
that is in the custody of a state probate court.” Stuart v. Hatcher,
757 F. App’x 807, 809 (11th Cir. 2018) (quoting Marshall v. Mar-
shall, 547 U.S. 293, 311-12, 126 S. Ct. 1735 (2006)). Federal courts
retain jurisdiction to “entertain suits ‘in favor of creditors, legatees
and heirs’ and other claimants against a decedent’s estate.” Mar-
shall, 547 U.S. at 296 (quoting Markham v. Allen, 326 U.S. 490, 494,
66 S. Ct. 296 (1946)). We construe the exception narrowly. Glick-
stein v. Sun Bank/Miami, N.A., 922 F.2d 666, 673 (11th Cir. 1991),
abrogated on other grounds by Saxton v. ACF Indus., Inc., 254 F.3d
959 (11th Cir. 2001)
USCA11 Case: 22-10255         Date Filed: 09/07/2022    Page: 4 of 6




4                      Opinion of the Court                 22-10255

        We have permitted a suit against an estate that sought an
interpretation of a will in the plaintiff’s favor, a declaratory judg-
ment that the decedent breached an agreement to execute a will
benefiting the plaintiff, the reformation of a mortgage held by the
decedent and his wife, and a declaratory judgment that the wife
breached her third-party beneficiary contract to execute the will to
benefit the plaintiff. Michigan Tech Fund v. Century Nat’l Bank,
680 F.2d 736 (11th Cir. 1982). We reasoned that in each of the
claims, the plaintiff “stands in the position of either a creditor or
legatee seeking to establish a claim against the estate.” Id. at 739.
We stated that had the plaintiff sought a valuation of estate assets
or actual transfer of property, the exception would apply. Id. at
741. But because federal courts are “limited to declaring the valid-
ity of the asserted claims,” the exception did not apply. Id. (quot-
ing Turton v. Turton, 644 F.2d 344, 374 (5th Cir. 1981)). We
quoted the Supreme Court: “It is to be presumed that the probate
court will respect any adjudication which might be made in settling
the rights of parties in this suit in the Federal court.” Id. (quoting
Waterman v. Canal-Louisiana Bank & Trust Co., 215 U.S. 33, 46,
30 S. Ct. 10 (1909)).
        We conclude that the instant case falls within the probate
exception. We conclude that determination of Baker Donelson’s
claim for attorney’s fees is part of the guardianship administration
process, and therefore falls within the second category of cases
which the case law indicates is subject to the probate exception—
i.e. cases in which the federal court is called upon “to administer an
USCA11 Case: 22-10255        Date Filed: 09/07/2022     Page: 5 of 6




22-10255               Opinion of the Court                        5

estate.” Florida Statute section 744.108(8) expressly provides
“When court proceedings are instituted to review or determine a
guardian’s or an attorney’s fees under subsection (2), such proceed-
ings are part of the guardianship administration process.” Moreo-
ver, sections 744.108(1) and (2) clearly contemplate that the court
which should determine entitlement to attorney’s fees and the
amount thereof is the court which appointed the guardian—that is
Probate Judge Suskauer in this case. This only makes common
sense. As the district court observed in the hearing below:
      But for me to even know what amount is appropriate,
      I would essentially be doing the work of the probate
      court or the guardianship court in surveying all of the
      work that was done over the lengthy trial, et cetera.
Doc. 19 at 19-20. Moreover, the Florida law contemplates that en-
titlement to attorney’s fees and the amount thereof should take
into account the benefit to the ward provided by the services.
Zepeda v. Klein, 698 So.2d 329, 330 (Fla. 4th DCA 1997). The
guardianship court actually administering the estate is clearly the
most appropriate court to evaluate the benefit to the ward result-
ing from the attorney’s services—i.e. to continue to handle this part
of the administration of the estate.
       Because the Florida statutory scheme clearly contemplates
that routine attorney’s fee applications are to be reviewed by the
guardianship court, and expressly provides that such review pro-
ceedings “are part of the guardianship administration process,”
USCA11 Case: 22-10255        Date Filed: 09/07/2022    Page: 6 of 6




6                      Opinion of the Court                22-10255

section 744.108(8), we readily conclude that this case is subject to
the probate exception to diversity jurisdiction.
      Accordingly, the judgment of the district court is
AFFIRMED.


.